                                         Case 5:20-cv-08570-LHK Document 140 Filed 08/26/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     MAXIMILIAN KLEIN, et al.                         Case No. 20-CV-08570-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                        ORDER GRANTING MOTION TO
                                                                                          RELATE
                                  14             v.
                                                                                          Re: Dkt. No. 131
                                  15     FACEBOOK, INC.,
                                  16                   Defendant.

                                  17
                                              The Court GRANTS Facebook’s motion to relate Loveland v. Facebook, Inc., No. 21-CV-
                                  18
                                  19   03300-CRB (N.D. Cal. filed May 4, 2021), to the above captioned case, ECF No. 131. The Court

                                  20   consolidates Loveland v. Facebook with the above captioned case.

                                  21   IT IS SO ORDERED.
                                  22
                                       Dated: August 26, 2021
                                  23
                                                                                     ______________________________________
                                  24
                                                                                     LUCY H. KOH
                                  25                                                 United States District Judge

                                  26
                                  27

                                  28                                                  1
                                       Case No. 20-CV-08570-LHK
                                       ORDER GRANTING MOTION TO RELATE
